             Case 2:12-md-02323-AB Document 11444 Filed 07/27/21 Page 1 of 4




            NOTICE, CONSENT, AND REFERENCE OF AN ATTORNEY’S LIEN DISPUTE
                     TO A MAGISTRATE JUDGE FOR A FINAL DECISION

                                     I.      PARTIES TO THE DISPUTE

 Dispute:    Peter Warrick v. Weisberg & Associates

 Lien ID:    01315

                         II.    NOTICE OF A MAGISTRATE JUDGE’S AVAILABILITY
A United States Magistrate Judge of this Court is available to conduct all proceedings and enter a
final decision dispositive of each Dispute. A Magistrate Judge may exercise this authority to resolve
a Dispute over an Attorney’s Lien only if all Parties voluntarily consent.

                                              III.   CONSENT

Both Parties to the Dispute may consent to have the Dispute referred to a Magistrate Judge for
entry of a final decision, or either Party may withhold consent without adverse substantive
consequences. The name of any Party withholding consent will not be revealed to a Magistrate
Judge who may otherwise be involved with your Dispute.

If either Party does not consent to have the Dispute referred to a Magistrate Judge for final
disposition, the District Judge will enter a final decision resolving the Dispute after consideration
of the Report and Recommendation from the Magistrate Judge and any objections from the
Parties.

                  IV.    HOW TO SERVE THIS CONSENT ON THE CLAIMS ADMINISTRATOR

If you wish to consent to have the Magistrate Judge enter a final order as to the resolution of this
Attorney’s Lien Dispute, send the signed form to the Claims Administrator in one of these ways:

By Email:                       ClaimsAdministrator@NFLConcussionSettlement.com

By Facsimile:                             (804) 521-7299, ATTN: NFL Liens
                                          NFL Concussion Settlement
                                          Claims Administrator
By Mail:                                  P.O. Box 25369
                                          Richmond, VA 23260
                                          ATTN: NFL Liens
                                          NFL Concussion Settlement
                                          c/o BrownGreer PLC
By Delivery:                              250 Rocketts Way
                                          Richmond, VA 23231
                                          ATTN: NFL Liens
            Case 2:12-md-02323-AB Document 11444 Filed 07/27/21 Page 2 of 4




                         V.   HOW TO CONTACT US WITH QUESTIONS OR FOR HELP
If you are represented by a lawyer, consult with your lawyer if you have questions or need
assistance. If you are unrepresented and have any questions about this Notice or need help,
contact us at 1-855-887-3485 or send an email to
ClaimsAdministrator@NFLConcussionSettlement.com. If you are a lawyer, call or email your
designated Firm Contact for assistance. For more information about the Settlement Program, visit
the official website at www.NFLConcussionSettlement.com where you can read or download the
Rules Governing Attorneys’ Liens, Frequently Asked Questions, and the complete Settlement
Agreement.
                                        VI.   CERTIFICATION

Both the Settlement Class Member or his or her attorney, if represented, and attorney lienholder
must submit a signed copy of this form to the Claims Administrator to allow a Magistrate Judge to
enter a final order resolving the Dispute. The statement may be signed by a current attorney on
behalf of the Settlement Class Member. The signature may be an original wet ink signature, a PDF
or other electronic image of an actual signature, or an electronic signature.

By signing below, the following Party consents to have a United States Magistrate Judge
conduct any and all proceedings and enter a final decision as to the Notice of Attorney’s
Lien (ECF No. 10200).
                                                                               7/22/2021
Signature                                                            Date
                 First                                 M.I.   Last
                                                                     Warrick
Printed Name         Peter


Law Firm
             Case 2:12-md-02323-AB Document 11444 Filed 07/27/21 Page 3 of 4




            NOTICE, CONSENT, AND REFERENCE OF AN ATTORNEY’S LIEN DISPUTE
                     TO A MAGISTRATE JUDGE FOR A FINAL DECISION

                                     I.      PARTIES TO THE DISPUTE

 Dispute:    Peter Warrick v. Weisberg & Associates

 Lien ID:    01315

                         II.    NOTICE OF A MAGISTRATE JUDGE’S AVAILABILITY
A United States Magistrate Judge of this Court is available to conduct all proceedings and enter a
final decision dispositive of each Dispute. A Magistrate Judge may exercise this authority to resolve
a Dispute over an Attorney’s Lien only if all Parties voluntarily consent.

                                              III.   CONSENT

Both Parties to the Dispute may consent to have the Dispute referred to a Magistrate Judge for
entry of a final decision, or either Party may withhold consent without adverse substantive
consequences. The name of any Party withholding consent will not be revealed to a Magistrate
Judge who may otherwise be involved with your Dispute.

If either Party does not consent to have the Dispute referred to a Magistrate Judge for final
disposition, the District Judge will enter a final decision resolving the Dispute after consideration
of the Report and Recommendation from the Magistrate Judge and any objections from the
Parties.

                  IV.    HOW TO SERVE THIS CONSENT ON THE CLAIMS ADMINISTRATOR

If you wish to consent to have the Magistrate Judge enter a final order as to the resolution of this
Attorney’s Lien Dispute, send the signed form to the Claims Administrator in one of these ways:

By Email:                       ClaimsAdministrator@NFLConcussionSettlement.com

By Facsimile:                             (804) 521-7299, ATTN: NFL Liens
                                          NFL Concussion Settlement
                                          Claims Administrator
By Mail:                                  P.O. Box 25369
                                          Richmond, VA 23260
                                          ATTN: NFL Liens
                                          NFL Concussion Settlement
                                          c/o BrownGreer PLC
By Delivery:                              250 Rocketts Way
                                          Richmond, VA 23231
                                          ATTN: NFL Liens
            Case 2:12-md-02323-AB Document 11444 Filed 07/27/21 Page 4 of 4




                         V.   HOW TO CONTACT US WITH QUESTIONS OR FOR HELP
If you are represented by a lawyer, consult with your lawyer if you have questions or need
assistance. If you are unrepresented and have any questions about this Notice or need help,
contact us at 1-855-887-3485 or send an email to
ClaimsAdministrator@NFLConcussionSettlement.com. If you are a lawyer, call or email your
designated Firm Contact for assistance. For more information about the Settlement Program, visit
the official website at www.NFLConcussionSettlement.com where you can read or download the
Rules Governing Attorneys’ Liens, Frequently Asked Questions, and the complete Settlement
Agreement.
                                         VI.   CERTIFICATION

Both the Settlement Class Member or his or her attorney, if represented, and attorney lienholder
must submit a signed copy of this form to the Claims Administrator to allow a Magistrate Judge to
enter a final order resolving the Dispute. The statement may be signed by a current attorney on
behalf of the Settlement Class Member. The signature may be an original wet ink signature, a PDF
or other electronic image of an actual signature, or an electronic signature.

By signing below, the following Party consents to have a United States Magistrate Judge
conduct any and all proceedings and enter a final decision as to the Notice of Attorney’s
Lien (ECF No. 10200).

Signature                                                            Date
                                                                            7/23/21
                 First                                 M.I.   Last
Printed Name
                   Luis                                         Cartaya
Law Firm
                     Weisberg & Associates
